Exhibit 10.1
GIBRALTAR INDUSTRIES, INC.
2005 EQUITY INCENTIVE PLAN
 
Award of Performance Units
 
     THIS AWARD is made to                      (the “Recipient”) as of this
             day of September, 2009.
Recitals:
     Effective as of April 1, 2005, Gibraltar Industries, Inc. (the “Company”)
adopted an equity based incentive plan known as the Gibraltar Industries, Inc.
2005 Equity Incentive Plan (the “Plan”).
     Under the terms of the Plan, the Board of Directors is authorized to grant
equity based compensation awards to Executive Officers of the Company upon the
recommendation of the Compensation Committee of the Company’s Board of
Directors.
     The Compensation Committee has recommended to the Board of Directors that
the Company grant an Award to the Recipient of               
                           (               ) Performance Units which shall be
converted to and paid in cash provided that the Company achieves certain
Performance Goals established by the Committee and, up to an additional
                                         (                    ) Performance
Units which may also be converted to and paid in cash provided that the Company
achieves a level of performance which exceeds the Performance Goals established
by the Committee resulting in a maximum Award of up to
                                         (                    ) Performance
Units.
     The Board of Directors has approved the recommendation of the Compensation
Committee with respect to the Award of                                          
(                    ) Performance Units for the Company’s achievement of the
targeted level of performance and up to an additional
                                         (                    ) Performance
Units if the Company’s performance exceeds the targeted level of performance
with the effect that the maximum number of Performance Units which the Recipient
will be eligible to receive pursuant to this Award will be
                                         (                    ) Performance
Units.
     The Plan provides that the terms and conditions of each Award are to be
specified in a written instrument.
     The Compensation Committee has recommended and the Board of Directors has
approved, the issuance of an Award of Performance Units to the Recipient on the
terms and conditions contained in this instrument.
Grant of Award:
     NOW, THEREFORE, the Company hereby grants an Award of Performance Units to
the Recipient on the following terms and conditions:

 



--------------------------------------------------------------------------------



 



     1. Award of Performance Units. Subject to the terms and conditions of this
Award instrument (“Instrument”), the Recipient is hereby granted an Award of
                                         (                    ) Performance
Units (such Award being hereinafter the “Base Award”), which Performance Units
will, subject to the Company’s achievement of the Performance Goals established
by the Committee, be converted to cash and paid to the Recipient and which, if
the Company achieves a level of performance which exceeds the Performance Goals
established by the Committee, may be increased by up to an additional
                                         (                    ) Performance
Units which may be converted to cash and paid to the Recipient, resulting in a
maximum Award of up to                                         
(                    ) Performance Units (the                      Performance
Units which the Recipient may be entitled to receive being hereinafter the
“Maximum Award”). Any reference in this Instrument to Performance Units shall be
deemed to refer only to the Performance Units granted pursuant to the Award
reflected in this Instrument together with any Dividend Equivalent Units
attributable to such Performance Units and any additional Performance Units
credited to the Recipient with respect to the Performance Units referred to
above pursuant to the anti-dilution provisions of the Plan.
     2. Restriction on Transfer. The Performance Units issued pursuant to this
Award shall be subject to the Restrictions on transfer set forth in Section 8.01
of the Plan.
     3. Performance Period; Performance Goals and Peer Group. (a) There shall be
three separate Performance Periods for the number of Performance Units contained
in the Base Award represented by this Award. The first Performance Period shall
be the period beginning January 1, 2009 and ending December 31, 2009 and shall
apply to one third of the number of Performance Units in the Base Award issued
to the Recipient pursuant to this Award. The second Performance Period shall be
the period beginning January 1, 2010 and ending December 31, 2010 and shall
apply to one third of the number of Performance Units in the Base Award issued
to the Recipient pursuant to this Award. The third Performance Period shall be
the period beginning January 1, 2011 and ending December 31, 2011 and shall
apply to one third of the number of Performance Units in the Base Award issued
to the Recipient pursuant to this Award. For purposes of this Award Instrument,
the term “Targeted Performance Unit Award” shall mean, for each of the three
separate Performance Periods referred to above, one third of the number of
Performance Units in the Base Award.
          (b) The Performance Goal which shall be in effect for each of the
three separate Performance Periods which are provided for by this Award shall be
the achievement by the Company of a total shareholder return for the Company’s
fiscal year which ends at the end of the applicable Performance Period, which
total shareholder return is equal to the median total shareholder return of the
companies in the peer group which is established for the Company as provided by
Section 3(c) below (hereinafter the “Peer Group”), determined, with respect to
each Peer Group company, as of the end of each applicable Performance Period.
The total shareholder return for the Company and each of the Peer Group
companies (such total shareholder returns being hereinafter “TSR”) shall, for
any Performance Period, be a fraction: (i) the numerator of which is equal to
the sum of: (A) the average of the closing prices per share of

2



--------------------------------------------------------------------------------



 



one share of common stock of the Company or the applicable peer group member, as
reported by the NASDAQ National Market System, the American Stock Exchange or
the New York Stock Exchange, on each of the twenty (20) consecutive Business
Days (as defined, in the singular, below) ending with December 31 of the
applicable Performance Period or, if December 31 is not a Business Day, ending
with the last Business Day immediately preceding such December 31; and (B) the
aggregate amount of the dividends paid on each share of the Company’s, or, if
applicable, the peer group member’s common stock during the calendar year which
ends with the end of the applicable Performance Period; and (ii) the denominator
of which is equal to the average of the closing prices per share of one share of
common stock of the Company or the applicable peer group member, as reported by
the NASDAQ National Market System, the American Stock Exchange or the New York
Stock Exchange, on each of the twenty (20) consecutive Business Days ending with
the December 31 immediately preceding the December 31 of the applicable
Performance Period or, if the December 31 immediately preceding the December 31
of the applicable Performance Period is not a Business Day, ending with the last
Business Day immediately preceding such December 31. For purposes of this
Instrument, the term “Business Day” means each day other than a Saturday, Sunday
or other day on which commercial banks in the State of New York are authorized
or required to close.
          (c) The identity of the corporations that comprise the Peer Group
shall be: (i) Worthington Industries, Inc.; (ii) Quanex Corporation; (iii) Owens
Corning; (iv) Masco; (v) Blue Linx Holding; (vi) NCI; (vii) Beacon Roofing
Supply; (viii) Builders First Source; (ix) Actuant Corp.; (x) Griffon Corp;
(xi) Valmont Industries; and (xii) The Home Depot. Notwithstanding the
foregoing, at any time and from time to time during any Performance Period, the
Committee may review the make up of the Peer Group and, if the nature or
business dynamics of any corporation in the Peer Group has changed as a result
of which such corporation is no longer appropriately considered a member of the
Company’s Peer Group, the Compensation Committee may eliminate such corporation
from the Peer Group and, if deemed appropriate by the Compensation Committee,
add a new corporation to the Peer Group. If, at any time during the Performance
Period, the Committee has increased or reduced the number of corporations in the
Peer Group, the Committee shall cause a new Schedule A to be prepared for the
purpose of determining the number of Performance Units to be awarded to the
Recipient for such Performance Period, which new Schedule A shall be provided to
the Recipient and shall be conclusive and binding on the Recipient.
     4. Determination and Payment of Performance Unit Awards. (a) Except as
otherwise provided in Section 5 and Section 7 below, at the time for payment
with respect to the Performance Units which are the subject of this Award, the
Company shall pay to the Recipient, in cash or immediately available funds, an
amount equal to: (i) the number of the Performance Units (and related Dividend
Equivalent Units) which are deemed to have been earned by the Recipient for each
of the Performance Periods which have been established in connection with this
Award as determined pursuant to Section 4(c) below; multiplied by (ii) an amount
equal to the average of the closing prices of one share of Common Stock as
reported by the NASDAQ National Market System: (A) if a Change in Control has
not occurred as of December 31, 2011 and, as of December 31, 2011, the Recipient
is still in the employ of the Company, the average of such closing prices per
share on each Business Day during the period beginning October 1, 2011 and
ending December 31, 2011; and (B) if the Recipient’s employment with the Company

3



--------------------------------------------------------------------------------



 



is terminated prior to December 31, 2011 due to his death, Disability or for any
reason after he has attained at least age sixty two (62) and completed at least
seven (7) years of service (as determined under the rules governing years of
service provided for by the Company’s 401(k) plan), the average of such closing
prices per share on each Business Day occurring during the ninety (90) day
period ending on the day immediately preceding the date the Recipient’s
employment with the Company is terminated (the average of the closing prices of
one share of Common Stock during such ninety (90) day period and during the
period beginning October 31, 2011 and ending December 31, 2011 each being
hereinafter the “Trailing 90 Day Average Value”). No fractional Performance
Units will be earned or issued, and, instead, the award of Performance Units
will be rounded up or down to the nearest whole share.
          (b) If, prior to December 31, 2011, there has not been a Change in
Control and the Recipient is still in the employ of the company on December 31,
2011, the Company shall, no later than January 31, 2012, pay the Recipient the
amount determined in Section 4(a) above using the Trailing 90 Day Average Value
determined as of December 31, 2011.
          (c) For purposes of determining the number of Performance Units earned
by the Recipient for each Performance Period, the Compensation Administration
Committee shall, as soon as practicable following the expiration of each of the
Performance Periods which have been established under this Award, compare the
TSR of the Company for the Performance Period to the TSR for the Performance
Period for each of the corporations in the Peer Group. The number of Performance
Units to be awarded to the Recipient with respect to such Performance Period
shall then be determined from the table attached hereto as Schedule A based on
the TSR of the Company for the Performance Period as compared to the TSR of each
of the corporations in the Peer Group. Once the number of Performance Units
which is deemed to have been earned by the Recipient with respect to a
Performance Period has been determined, such number of Performance Units shall
not be subject to subsequent adjustment. At the time for payment of Performance
Units provided for by this Award as determined pursuant to the provisions of
Section 4(b) and Section 5, each Performance Unit earned by the Recipient shall
represent the right to receive cash or immediately available funds in an amount
equal to the Trailing 90 Day Average Value of one Share of the Company’s Common
Stock. At the time for payment of Performance Units provided for by this Award
as determined pursuant to the provisions of Section 7 below, each Performance
Unit earned by the Recipient shall represent the right to receive cash or
immediately available funds in an amount equal to the Fair Market Value of one
Share of the Company’s Common Stock.
     5. Payment for Performance Units Upon Certain Terminations of Employment.
Notwithstanding any provisions of Section 6.10 of the Plan to the contrary, if
the Recipient’s employment with the Company is terminated at any time prior to
December 31, 2011 due to death or Disability, or for any other reason after he
has attained at least age sixty two (62) and completed at least seven (7) years
of service with the Company (as determined under the rules governing years of
service provided for by the Company’s 401(k) plan), the Company shall pay to the
Recipient (or, in the case of the Recipient’s death, to the Recipient’s
Beneficiary), in cash or immediately available funds, an amount equal to:
(a) the sum of: (i) the number of Shares of Common Stock represented by
Performance Units (and related Dividend Equivalent Units) which are deemed to
have been earned by the Recipient as determined pursuant to Section 4(c)

4



--------------------------------------------------------------------------------



 



above, for each of the Performance Periods which has been completed prior to the
date the Recipient’s employment with the Company is terminated; multiplied by
(b) the Trailing 90 Day Average Value determined as of the day immediately
preceding the date the Recipient’s employment with the Company is terminated.
The amount required to be paid to the Recipient pursuant to the preceding
provisions of this Section 5 shall, in the case of a Recipient that is not a
specified employee within the meaning of Treasury Reg. §1.409A-1(i) (hereinafter
a “Specified Employee”) be paid to the Recipient no earlier than the end of the
ten (10) day period beginning on the first day following the date of the
Recipient’s employment is terminated, or, if later, beginning on the first day
following the date the Company receives written notice that the Recipient’s
employment has been terminated due to a Disability, and no later than the end of
the thirty (30) day period beginning on the first day following the date the
Recipient’s employment is terminated, or, if later, beginning on the first day
following the date the Company receives written notice that the Recipient’s
employment has been terminated due to a Disability. The amount required to be
paid to a Recipient that is a Specified Employee whose employment has been
terminated as a result of his death, shall be paid to the Beneficiary of the
Specified Employee no earlier than the end of the ten (10) day period beginning
on the first day following the date of the Recipient’s death and no later than
the end of the thirty (30) day period beginning on the first day following the
date of the Recipient’s death. In the case of a Recipient (having an age and
years of service with the Company as described above in this Section 5) that is
a Specified Employee whose employment with the Company is terminated for any
reason other than his death, the amount required to be paid to such Recipient
pursuant to this Section 5 shall be paid to such Recipient no earlier than the
first day following the end of the six (6) month period beginning on the first
day following the termination of the Recipient’s employment and no later than
the end of the seven (7) month period beginning on the first day following the
termination of the Recipient’s employment.
     6. Forfeiture of Restricted Units Upon Certain Terminations of Employment.
If the Recipient’s employment with the Company is terminated for any reason
other than his death, Disability or in connection with the occurrence of a
Change in Control, prior to December 31, 2011 and prior to his attainment of age
sixty two (62) and his completion of at least seven (7) years of service with
the Company (as determined under the rules governing years of service provided
for by the Company’s 401(k) plan), the Recipient shall forfeit his right to
payment for any of the Performance Units which are deemed to have been earned by
the Recipient pursuant to the terms of this Award and all Performance Units
credited to the bookkeeping account established for the Recipient in connection
with this Award shall be forfeited as of the date the Recipient’s employment is
terminated. In addition, if the Recipient’s employment is terminated for any
reason other than his death, Disability or in connection with a Change in
Control, or for any reason whatsoever after the Recipient has attained age
sixty-two (62) and completed at least seven (7) years of service with the
Company but prior to December 31, 2011, the Recipient shall forfeit his right to
payment for any Performance Units which the Recipient could have earned for the
Performance Period which begins with the calendar year in which the Recipient’s
employment is terminated and each Performance Period, if any, occurring
thereafter.
     7. Payment for Performance Units Upon a Change in Control. Upon the
occurrence of a Change in Control, the Recipient shall be paid, in cash or
immediately available funds, an amount equal to: (a) the number of Performance
Units, if any, deemed to have been earned by

5



--------------------------------------------------------------------------------



 



the Recipient pursuant to Section 4(c) hereof with respect to any Performance
Periods which end prior to the date the Change in Control occurs; and (ii) an
amount, for each Performance Period established under the terms of this Award
which has not ended prior to the date the Change in Control occurs, equal to the
Targeted Performance Unit Award; multiplied by (b) the Fair Market Value of one
Share of Common Stock, determined as of the date the Change in Control occurs.
     8. Manner for Payment of Awards. All amounts required to be paid to a
Recipient in connection with the Performance Units reflected in this Award shall
be paid in one lump sum payment less applicable withholding taxes.
     9. Applicability of the Plan. Except as otherwise provided by this
Instrument, the terms of the Plan shall apply to the Award described in this
Instrument and the rights of the Recipient with respect to such Award. This
Instrument, together with the Plan, contains all the terms and conditions of the
Award described herein and the rights of the Recipient with respect to such
Award.
     10. Notices. Any notices or other communications given in connection with
this Agreement shall be mailed, and shall be sent by registered or certified
mail, return receipt requested, to the indicated address as follows:
If to the Company:
Gibraltar Industries, Inc.
3556 Lake Shore Road
P.O. Box 2028
Buffalo, New York 14219
Attn: Corporate Secretary
If to the Recipient:
                                        
                                        
                                        
or to such changed address as to which either party has given notice to the
other party in accordance with this Section 9. All notices shall be deemed given
when so mailed, except that a notice of a change of address shall be deemed
given when received.
     11. Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meaning provided to such terms by the Plan.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first set forth above.

            GIBRALTAR INDUSTRIES, INC.
      By:                      

6



--------------------------------------------------------------------------------



 



         

SCHEDULE A

      Company TSR Ranked Against   Performance Units Peer Group TSR’s   to be
Awarded
 
   
TSR is less than TSR of the 10th ranked Peer Group Company
  Zero (0)
 
   
TSR is equal to or greater than TSR of 10th ranked Peer Group Company, but less
than TSR of 7th ranked Peer Group Company
  Thirty Four Percent (.34) of Targeted Performance Unit Award
 
   
TSR is equal to or greater than TSR of 7th ranked Peer Group Company, but less
than TSR of 6th ranked Peer Group Company
  Sixty Six Percent (.66) of Targeted Performance Unit Award
 
   
TSR is equal to or greater than TSR of 6th ranked Peer Group Company, but less
than TSR of 5th ranked Peer Group Company
  One Hundred Percent (1.00) of Targeted Performance Unit Award
 
   
TSR is equal to or greater than TSR of 5th ranked Peer Group Company, but less
than TSR of 4th ranked Peer Group Company
  One Hundred Thirty Four Percent (1.34) of Targeted Performance Unit Award
 
   
TSR is equal to or greater than TSR of 4th ranked Peer Group Company, but less
than TSR of 2th ranked Peer Group Company
  One Hundred Sixty Six Percent (1.66) of Targeted Performance Unit Award
 
   
TSR is equal to or greater than TSR of 2nd ranked Peer Group Company
  Two Hundred Percent (2.00) of Targeted Performance Unit Award

7